MEMORANDUM **
Baldev Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s (“U”) denial of his application for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a), 1253(h). We have jurisdiction under 8 U.S.C. § llOSaia).1 We review for substantial evidence BIA decisions in asylum cases. Chand v. INS, 222 F.3d 1066, 1073 (9th Cir.2000). We deny the petition.
Because some of the adverse credibility findings went to the heart of the asylum claim, substantial evidence supports the adverse credibility finding of the IJ and BIA. See de Leon-Barrios v. INS, 116 F.3d 391, 393-94 (9th Cir.1997).
It follows that Singh failed to satisfy the more stringent standard required to establish eligibility for withholding of deportation. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
Finally, we conclude that the BIA’s failure to consider Singh’s letters as evidence did not cause Singh to suffer any prejudice. See Cuadras v. INS, 910 F.2d 567, 573 (9th Cir.1990) (holding no denial of due process when failure to consider evidence causes no prejudice to alien).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. The Illegal Immigration Reform and Immigrant Responsibility Act of 1996 ("IIRIRA”) repealed 8 U.S.C. § 1105a and replaced it with a new judicial review provision codified at 8 U.S.C. § 1252. See IIRIRA § 306(c)(1), Pub.L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996), as amended by Act of Oct. 11, 1996, Pub.L. No. 104-302, 110 Stat. 3656. However, because the new review provision does not apply to petitioners whose deportation proceedings commenced before April 1, 1997, this court continues to have jurisdiction pursuant to 8 U.S.C. § 1105a. See IIRIRA § 309(c)(1).